Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 32-51 are pending in the application.
 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 32-46, drawn to a process for making mesosulfuron-methyl using the compound of formula (II), 
    PNG
    media_image1.png
    214
    303
    media_image1.png
    Greyscale
, as the starting material, classified in CPC C07D 239/52.

Group II. Claims 47-51, drawn to a process for making mesosulfuron-methyl using the compound of 
    PNG
    media_image2.png
    180
    225
    media_image2.png
    Greyscale
, as the starting material,  classified in CPC C07D 239/52.

The inventions are independent or distinct, each from the other because: Inventions of Group I and Group II are both directed to a process for making mesosulfuron-methyl, 
    PNG
    media_image3.png
    271
    210
    media_image3.png
    Greyscale
.  However, 
the processes of Group I and Group II are patentably distinct each from the other because each of the processes utilize patentably distinct starting materials.  In Group I, a compound of formula (II), 
    PNG
    media_image1.png
    214
    303
    media_image1.png
    Greyscale
, is oxidized in independent claim 32 whereas in Group II, a compound of formula (V), 
    PNG
    media_image2.png
    180
    225
    media_image2.png
    Greyscale
, is chlorinated in independent claim 47.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require employing different search 
queries.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



February 14, 2022
Book XXVI, page 38